Citation Nr: 1812574	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-15 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for schizophrenia for purposes of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C. § 1702 (2012).


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to March 1986, and from July 1987 to March 1988 in the United States Army.  He also served in the Army National Guard of Nebraska from December 1986 to August 1995, and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In June 2015 and November 2016, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  


FINDINGS OF FACT

1.  The Veteran's schizophrenia did not manifest during active service or within one year of separation of active service, and there is no indication his schizophrenia is causally related to his active service, to include a June 1984 head injury.  

2.  An active psychosis is not shown to have developed during or within two years of qualifying active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for schizophrenia have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for psychosis for the purpose of establishing eligibility for treatment have not been met.  38 U.S.C. § 1702 (2012); 38 C.F.R. § 3.384 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection for Disability Compensation

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for an injury incurred or aggravated by INACDUTRA.  38 U.S.C. §§ 101(24), 106, 1110, 1131.  ACDUTRA means full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C. § 101(22)(a), (c).  INACDUTRA means duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the evidence does not indicate that the Veteran's schizophrenia manifested during a period of active service or within one year of separation from a period of active service.  Rather, the evidence indicates that the Veteran's schizophrenia first manifested in January 1996.  At that time, the Veteran sought treatment for substance abuse at a VA facility and it was noted that he had no history of psychiatric illness.  About a week after being admitted, on January 22, 1996, the Veteran was found sitting in a room by himself crying and stated that he had been hearing voices talking to him and that he was appointed to heal people.  He stated that he had never had that kind of experience before.  It was noted that his behavior and sleep patterns began to change approximately on January 19, 1996.  The Veteran was treated and discharged on March 20, 1996.  The diagnosis was schizophreniform disorder and substance abuse.  Treatment records since that time show a diagnosis of paranoid schizophrenia.

During an April 2006 Board hearing, the Veteran testified that he was diagnosed with schizophrenia while he was in the Army National Guard and that he began to have problems in 1996.  However, the evidence does not indicate that he was a member of the Army National Guard at the time.  Rather, the evidence indicates that he was separated from the Army National Guard in August 1995 for reasons of being an unsatisfactory participant.  His Army National Guard Annual Statement indicates that he did not have any ACDUTRA from February 1994 to August 1995.  

The Board notes that there is some indication from later treatment records and statements by the Veteran and his attorney that the Veteran used alcohol and drugs to treat symptoms of his schizophrenia prior to his initial diagnosis in January 1996.  However, the Board finds the contemporaneous medical evidence more probative than statements made years later in the course of seeking disability compensation benefits.  The contemporaneous evidence indicates that the Veteran did not have a psychiatric history prior to a January 1996.  

Notwithstanding the foregoing, service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this regard, the Veteran has alleged that a June 1984 head injury that he sustained during active duty caused or contributed to his later diagnosis of schizophrenia.  His service treatment records indicate that he sustained a closed head injury and concussion during a bicycle accident in June 1984.  As there is evidence of current diagnosis and in-service injury, the dispositive question is whether the Veteran's schizophrenia is related to the in-service head injury.  

The evidence in favor of the claim consists primarily of medical and news articles submitted by the Veteran that indicate a possible correlation between head trauma and schizophrenia.  A March 2001 study published in the American Journal of Psychiatry indicated that there was a greater rate of reported traumatic brain injury for subjects with schizophrenia.  A news article from www.msnbc.msn.com notes that head trauma may increase the risk of developing schizophrenia.  The article notes that a study showed that people who suffered traumatic brain injury (TBI) and also had a relative with schizophrenia were 2.8 times more likely to develop schizophrenia than those who had not had a TBI.  It was also noted that the risk of schizophrenia did not increase in more severe brain injuries, suggesting that the location of the trauma might matter more in terms of schizophrenia risk.  The researcher noted that some people may have genes that predispose them to schizophrenia once they experience an environmental "trigger," such as TBI, and that brain injury can unmask a psychotic illness.  

An article from www.emaxhealth.com also discussed a study that showed that people who have suffered a TBI are 1.6 times more likely to develop schizophrenia compared to those who have not suffered such an injury.  The article also notes that previous studies regarding TBI and schizophrenia generated mixed results as to whether the conditions are linked and that it was important to keep in mind that the study demonstrated that a link exists, not necessarily that TBI causes the disorder.  

A February 2001 article in Psychological Medicine concluded that head injury-related psychosis was usually paranoid-hallucinatory and subacute or chronic in its presentation.  The study noted that the mean age of onset was 26.3 years and the mean latency was 54.7 months after the head injury, with usually a gradual onset and subacute or chronic course.

The Board observes that the generally applicable standard for establishing the value of such evidence was discussed in Roberts v. West, 13 Vet. App. 185, 188-89 (1999).  In order to establish service connection by means of such treatise evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  The evidence submitted by the Veteran indicates that individuals with TBI have a higher risk of developing schizophrenia; however, it does not show that TBI causes schizophrenia or that the type of head injury the Veteran experienced can cause schizophrenia to develop eleven years later.  Therefore, the Board finds this evidence has only limited probative value.  

The evidence weighing against the Veteran's claim consists primarily of VA medical opinions.  A March 2007 VA examiner reviewed the Veteran's medical history and opined that the June 1984 head trauma did not impair him significantly and that it appeared the deterioration in functioning was more related to alcohol abuse and the onset of his psychosis.  

A September 2012 VA examiner opined that the Veteran's schizophrenia was less likely than not incurred in or caused by the claimed in-service injury.  The examiner reviewed the Veteran's pertinent medical history and noted that a September 2012 VA general medical examination indicated that there were no subjective symptoms following the TBI.  The examiner reported that an extensive review of the medical literature wad done by him and a medical librarian at the Omaha VA.  He noted that there were several articles discussing an association between head trauma and schizophrenia, but that there was no scientific evidence that indicated that head trauma causes schizophrenia.  He also noted that the head trauma occurred prior to the onset of schizophrenia and that there was no evidence that it persistently aggravated the Veteran's schizophrenia.

A July 2015 VA examiner also opined that the Veteran's schizophrenia or schizophreniform disorder was not a result of the 1984 head injury.  The examiner indicated that the research reviewed did not support that TBI causes schizophrenia and cited various articles.  He also noted that a person with TBI would exhibit markers or manifestations over the years noted much earlier in his history.  The examiner further based his opinion the fact that the Veteran had a severe and persistent mental disorder and on the way mental disorders typically develop, noting that this weighed against the claim that the Veteran had schizophrenia that went untreated during active service.   

A March 2017 VA examiner also opined that the Veteran's schizophrenia was less likely than not incurred in or caused by service.  The examiner noted that the psychiatric disorder was not noted in service and was not diagnosed until years later.  The examiner also noted that some treatment records indicated that the Veteran reported that he self-medicated; however, the examiner reiterated that there was no evidence of active disease during service and that the first documented evidence of psychotic symptoms was in January 1996.  

The VA examiners' opinions were based on a review of the Veteran's medical history and lay statements.  Their opinions are consistent with the contemporaneous evidence.  Furthermore, the September 2012 and July 2015 VA examiners reviewed the medical literature and explained why they did not believe the Veteran's schizophrenia was related to the in-service injury head injury.  For these reasons, the Board finds the VA examiners' opinions the most providence evidence of record as to whether the Veteran's schizophrenia was in incurred in, aggravated by, or otherwise related to his active service.  

The Board has also considered the lay evidence of record.  The Veteran is competent to describe what he has personally observed or experienced; however, to the extent his statements are inconsistent with the contemporaneous medical evidence, the Board finds that they lack credibility.  In addition, the ultimate question of etiology in this case extends beyond an immediately observable cause-and-effect relationship and is beyond the competence of a lay witness.   In any event, the Board finds that the specific, reasoned opinions of the VA examiners are of greater probative weight than the more general lay assertions in this regard.  The examiners have training, knowledge, and expertise on which they relied to form their opinions, and they provided rationale for the conclusions reached.

In a June 2018 letter, the Veteran's attorney argued that a remand is necessary for a VA medical opinion to address whether the June 1984 head injury aggravated the Veteran's schizophrenia.  However, as explained above and as addressed by the September 2012 VA examiner, there is no evidence that the Veteran had schizophrenia at the time of the head injury.  As there is no indication that the schizophrenia was permanently aggravated by the head injury, the Board finds that a remand for an additional VA medical opinion is not necessary.  

The Board also notes that the November 2016 remand instructed the AOJ to verify the Veteran's periods of ACDUTRA and INACUTRA.  A review of his personnel records indicates that he had ACDUTRA from April 27, 1991, to May 11, 1991; October 1, 1991, to October 15, 1999; August 1, 1992, to August 15, 1992.  He also had active duty for special work (ADSW) beginning on August 2, 1990.  To the extent the AOJ was unable to verify each period of ACDUTRA and INACDUTRA, the Board finds no prejudice to the Veteran.  As noted above, service connection is warranted only for injuries incurred during INACDUTRA and not diseases, such as schizophrenia.  Furthermore, the Veteran's schizophrenia manifested in January 1996, after he separated from the Army National Guard.  The evidence indicates that he did not have qualifying active service one year prior to January 1996.  Thus, schizophrenia did not manifest during active service nor may it be presumed to have manifested during active service.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009).  Accordingly, entitlement to service connection for schizophrenia is not warranted.  

II.  Eligibility for Treatment for Psychosis under 38 U.S.C. § 1702 

Under 38 U.S.C. § 1702 (a), any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C. § 1702 (2012).

As noted above, the evidence indicates that the Veteran's schizophrenia manifested in January 1996 - over eight years after separation from regular active duty.  Although the Veteran had periods of ACDUTRA during the Persian Gulf War, the Board notes that 38 U.S.C. § 1702 is a presumptive provision.  No presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Hill v. McDonald, 28 Vet. App. 243, 252-53 (2016).  Here, the Veteran had two periods of regular active duty.  However, he is not service-connected for any injury or disease for a period of ACDUTRA during the Persian Gulf War.  Thus, he has not established "veteran" status for a period of ACDUTRA, and the presumption does not apply.

	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for schizophrenia is denied.

Entitlement to service connection for schizophrenia for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C. § 1702, is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


